Citation Nr: 1453757	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for tooth discoloration.

2.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to January 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claim of entitlement to service connection for tooth discoloration, and granting service connection for an anxiety disorder and assigning a disability evaluation of 10 percent.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC in March 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran's claims were previously remanded in a January 2013 Board decision, and the claims were subsequently returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's dental disability is not manifested by unrestorable lost masticatory surface involving loss of all upper anterior or lower anterior teeth, or involving the loss of all upper and lower teeth on one side.

2.  The Veteran's anxiety disorder is productive of no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected dental disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.150 Diagnostic Code 9913 (2014).

2.  The criteria for an initial rating in excess of 30 percent for an anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130 Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran's claims arise from her disagreement with the initial evaluation following the grant of service connection for both tooth discoloration and an anxiety disorder.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran.

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claims being decided included providing the Veteran with a VA examination in order to determine whether any current disability associated with her teeth discoloration exists and to what extent that is related to her period of service.  Additionally, the remand also required that the VA obtain a VA examination to determine the current severity of the Veteran's service-connected anxiety disorder.  In March 2013, the Veteran was provided the required dental examination and in April 2013, she was provided a psychological VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Further, as noted above, the Veteran has been medically evaluated in conjunction with her claims.  The Board notes that each VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Tooth Discoloration

The Veteran is seeking an initial compensable rating for the discoloration of her teeth, which has been rated under Diagnostic Code 9913.  The noncompensable rating was assigned by a June 2013 rating decision, effective February 1, 2010.

Under Diagnostic Code 9913, a noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating is warranted for the loss of all upper and lower teeth on one side; a 20 percent rating is warranted for the loss of all upper and lower posterior or upper and lower anterior teeth; a 30 percent rating is warranted for the loss of all upper teeth or all lower teeth; a maximum 40 percent disability rating is warranted for the loss of all teeth.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913.

The Veteran was provided a VA examination regarding the discoloration of her teeth in March 2013.  At that time, the examiner determined that the condition is due to the medication the Veteran was prescribed while she was on active duty.  The examiner noted that nearly one third of each tooth is discolored but that the discoloration is not associated with any other disability of the teeth, mouth, or jaw.  The examiner noted that the Veteran has suffered moderate acne, and stated that individuals who have had acne are generally "conscious of their appearance."  Thus, the examiner noted that the discoloration of the Veteran's teeth could be considered "insult to injury."  The examiner stated that the Veteran's discoloration does not cause a functional impairment, but noted that if the patient's occupation drives optimal esthetics, then the staining could be considered an occupational impairment.  She went on to state that the patient's daily activities are most likely not impaired as a result of the discoloration, but she did note that the Veteran's self-confidence is affected.  She recommended that the Veteran seek treatment in the form of bleaching, composites, or crowns.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for her dental disability.  The evidence of record does not show that the Veteran's service-connected dental disability has resulted in the loss of all upper anterior or lower anterior teeth, or the loss of all upper and lower teeth on one side due to his service-connected dental disability. Instead, the Veteran's disability is characterized by the discoloration of her teeth, with no further disability of her teeth or jaw and no shown functional impairment.

Also, there is no evidence of any other related dental or oral condition, to include loss of masticatory function that would warrant a higher rating under any other provision of the rating schedule.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The Board has also considered whether the Veteran's tooth discoloration presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  There is no functional impact shown by the Veteran's tooth discoloration.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Anxiety Disorder

The Veteran is seeking an increased initial rating for her anxiety disorder, which has been rated as 30 percent disabling, effective February 1, 2010.  The Veteran's disability rating assigned for her anxiety disorder was in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9413 (2014).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for an anxiety disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for an anxiety disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).    

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Scores ranging from 31 and 40 illustrate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

Turning to the evidence of record, the Veteran's service treatment records show that she sought intermittent treatment in service for her anxiety disorder symptoms while in service; furthermore anxiety disorder, not otherwise specified, was consistently noted on her problem list from 2007 until she was discharged.

In conjunction with her claim for service connection, the Veteran was provided a VA examination in February 2010.  At that time, the Veteran reported that she was first diagnosed with anxiety in 2006 when she was "snapping at her son" and "dwelling on things."  The Veteran reported having a stressful life, which strains her family life as well.  The Veteran reported that she was employed at the Department of Defense as a management analyst.  The Veteran was married, but described her husband as dysfunctional.  She reported a good relationship with her children.  She stated that she had been involved in "verbal confrontations" rarely in the preceding year.  The Veteran reported memory problems, but denied problems at work.  She exhibited a normal rate and flow of speech, denied panic attacks, did not have impaired impulse control, and denied sleep impairment.  She reported "sporadic" anxiety symptoms and stated that she functions well at work.  The examiner assigned a GAF score of 55.

Additionally, post-service VA treatment records show that the Veteran has consistently sought mental health treatment.  Treatment notes from November 2010 and September 2011 show that the Veteran sought treatment for her anxiety.  Similarly, in April 2012, the Veteran was seen for treatment and evaluation of her anxiety symptoms; she stated that her anxiety was controlled with her medications.  In a January 2013 treatment note, the Veteran reported issues related to her anxiety and her troubles at work.   

The Veteran began seeking mental treatment from a military hospital in 2013.  The record indicates that the Veteran complained of anxiety that primarily occurs while she is at work at the Pentagon.  The Veteran attributed her anxiety to her "life-long perfectionist personality."  The Veteran reported that she often "ruminates" on things that she feels are unethical, but otherwise functions well at work, likes her job, and feels fulfilled.  The Veteran reported wiping her forehead with a tissue compulsively (approximately 15 times per day), which she started doing in 2006.  The Veteran denied any additional compulsions or obsessions.  The Veteran reported wearing gloves at the gym due to the germs; she also stated that she does not like shopping during the holiday, and she generally avoids large crowds.  The Veteran indicated that she started experiencing anxiety after September 11, 2001, when "she felt the nation lost its innocence, her father passed away, and a good friend's sister passed away."  The Veteran reported that her anxiety worsened due to increased stress and responsibilities at work.  During that time, she stated that she had panic attacks for a few months.  The Veteran denied any other symptoms, including depressed mood, anhedonia, poor energy, appetite or weight changes, or feelings of guilt or worthlessness.  She reported mild problems concentrating. 

The examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified, and noted obsessive-compulsive personality traits.  She was assigned a GAF score of 68.  

Per the instructions of the January 2013 remand, the Veteran was afforded a VA mental health examination to determine the severity of her anxiety disorder in April 2013.  The examiner noted the Veteran's diagnosis of anxiety disorder, not otherwise specified, but did not indicate the presence of any other mental health disorders.  The Veteran exhibited the same obsessive-compulsive personality disorder features, which the examiner noted may warrant additional consideration in her profile.  The examiner noted that the Veteran excelled throughout her military career to a certain point.  The Veteran focused on the fact that her superiors were more "focused" on themselves and their career aspirations instead of "doing the right thing."  The examiner found that the contrast taxed her available coping mechanisms to the point of her seeking internal and external interventions.  This, in turn, took a toll on her perceptions of the "right way" of doing things and for the right reasons.  The examiner found that the Veteran's perception of the "right" way of doing things does not render impairment suggestive of a mental health diagnosis, but that it does impact her.  The examiner found that the Veteran "subjectively perceives work-related stress, but this does not appear to interfere with her social, occupational, or other important areas of functioning."  Finally, the examiner found that the Veteran's high functioning, efficiency, success, and ability to accommodate work, social, and familial life demands is not suggestive of a strong impairment nor interference beyond subjective perceptions.  

During the examination, the examiner found that the Veteran's currently-diagnosed anxiety disorder symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported anxiety, but denied any other symptoms.  In his opinion, the examiner noted that the Veteran's current "primary conflict" does not appear to be the result of the diagnosed anxiety disorder.  Instead, the examiner stated that the Veteran's conflicts at work appear to be the result of her exhausted personal resources to adapt and cope with the lack of shared perceptions between herself and her coworkers.  The examiner reiterated that it did not appear that the Veteran's anxiety disorder interferes with her social or occupational pursuits or performance.  The examiner explained that this is akin to someone who hates to drive because people on the road do not adhere to the rules, nuances or courtesies of the road; the examiner explained that despite her frustrations, the Veteran is able to navigate her responsibilities socially and interpersonally without definitive interference.  

Also of record are the Veteran's lay statements.  The Veteran testified at a Board hearing in March 2012.  At that time, the Veteran explained that her anxiety affects her current occupation because she hesitates to take on responsibilities that will cause her stress.  She reported difficulty keeping her anger in check and thus has more difficulty "managing" herself and her feelings given the "type of behaviors" that her coworkers exhibit.  The Veteran noted that she has problems with her memory, frequently loses things, and is easily distracted.  She also reported relationships with her mom and husband; she indicated that she and her family spend time in their yard during the summer.  Finally, the Veteran discussed her martial arts involvement and described herself as "always motivated."  

In February 2013, the Veteran reported that she has anxiety at work, and she indicated that she had applied for Family Medical Leave Act in order to allow her to leave when she feels stressed in the workplace.  She stated that her current supervisor is insensitive to her anxiety issues, which exacerbates the problem.  Further, she explained that her current position at the Pentagon at the Washington Headquarters Service is stressful, and at times she needs time to "compose" herself.  She further reported that the level of urgency and "unrealistic demands" placed on her cause her to dwell on issues and get aggravated with circumstances out of her control.  She indicated that the behavior has been present for many years, and that she believed it stems from an unreasonable boss for whom she worked from September 2005 to December 2006. She further indicated that her anxiety affects her sleep, ability to cope with stress, desire to interact with large groups, and memory.  

The Veteran submitted another statement in July 2013, during which she contested the 30 percent disability rating for her anxiety disorder.  She stated that her anxiety symptoms cause a "significant impairment" on her short and long-term memory and impairs her ability to maintain a working knowledge of complex issues, which is detrimental to her current job.  The Veteran also reported panic attacks that she considers debilitating, because they distract her attention away from her work and dwell on the anxiety it causes.  She also reported experiencing a "tightening" in her chest and a flushed feeling in her face, which overwhelms her.  She stated that her reliability and productivity on the job are impacted significantly if she is dwelling on issues associated with her anxiety.  This, she stated, affects her ability to work and set priorities for the day.  She also noted that her January 2010 GAF score was 55.  The Veteran also reported having feelings of "irrational anger" and "blinding rage."  She indicated that she has difficulty maintaining relationships professionally and personally, due to her anxiety and desire to avoid people.  She also stated that the examiner who conducted her April 2014 VA examination was not professional and requested a new examination.  She indicated that she felt the examiner was not adequately prepared to examine her because he had not reviewed the claims file.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for the entire period on appeal.  From the time that the Veteran filed her claim, there are consistent VA treatment records showing that she has sought mental health treatment for her anxiety disorder.  In this regard, the Board finds that the Veteran's anxiety disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran has reported difficulty with her memory, which affects her at work, and she has also stated that her anxiety has caused her to have panic attacks.  The Veteran also exhibited obsessive rituals, such as wiping her forehead, that stem from her anxiety symptoms.  Finally, the Veteran has reported some symptoms regarding her mood, including periods where she feels rage or anger and has difficulty controlling her emotions.  These various symptoms and objective manifestations of her anxiety disorder have been considered in the rating assigned.  Furthermore, consideration was given to the Veteran's duration, severity, and frequency of her symptoms, including the in-service treatment records that show the Veteran has had an anxiety disorder since she was on active duty.  Indeed, the frequency and duration of the Veteran's anxiety-related symptoms form the basis for the 30 percent rating.  

Additionally, the Board notes that the Veteran was assigned GAF scores of 55 and 68, suggesting no more than moderate impairment, which is consistent with a 30 percent rating.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores of 55 to 68, which represent moderate symptoms. 

Additionally, the Board finds that at no point during the appeal period did the Veteran's symptoms most nearly approximate a 50 percent rating.  The Board has considered the symptoms noted to be indicative of a 50 percent rating, to include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; however, while the Veteran manifests some symptoms consistent with such a rating, including difficulty establishing relationships at work, her anxiety disorder does not result in occupational and social impairment with reduced reliability and productivity.  

The evidence shows that the Veteran was able to maintain some social interactions with family members and she reported a good relationship with her children and her mother.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  The Board has considered the Veteran's reports of panic attacks.  However, she did not report that the panic attacks are frequent.  Furthermore, there is no evidence that the panic attacks began before 2013; in fact, she denied experiencing panic attacks in 2010.  Therefore, while the Board notes that the Veteran now experiences panic attacks, their frequency, duration, and severity do not rise to the level of a 50 percent disability rating.  Finally, the Board has also considered the Veteran's obsessive ritual, including wiping her forehead compulsively; however, this action has not been shown to interfere with her activities, including work.  As such, a higher rating is not warranted on this basis.

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of her anxiety disorder.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013); see also Fenderson, supra. 

The Board notes that the Veteran requested a new examination on the basis that the April 2013 VA examiner did not review her claims file.  However, this examination, taken together with the other medical and lay evidence available in this case, is adequate for purposes of rating the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (mere fact examiner did not review claims file does not render an examination inadequate when report shows the examiner is familiar with the claimant's medical history).  Thus, while the Board understands the Veteran's disagreement with the opinion of the April 2013 opinion, given the voluminous treatment records and the 2 VA examination reports of record, there is sufficient evidence upon which to decide this claim.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered whether the Veteran's anxiety disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for her anxiety disorder contemplates her subjective complaints of anxiety, difficulty controlling her emotions, panic attacks, and compulsive rituals.  Although the Veteran experiences anxiety, it does not impair her so severely as to prevent her from functioning.  Indeed, she continued to maintain social relationships and was able to perform her activities of daily living and functioning, including maintaining a high-level professional occupation.  Therefore, the Veteran's subjective complaints were included in her 30 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Unemployability

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, although the Veteran contends that her self-confidence is affected by the discoloration of her teeth and that her anxiety causes problems at work, there is no evidence that the Veteran is unemployable.  Indeed, the Veteran is and has remained gainfully employed by the Department of Defense throughout the pendency of the appeal.  Furthermore, the Veteran has made arrangements to allow for leniency when she needs to take time away from work due to her anxiety.  Therefore, a TDIU is not raised by the Veteran or the record and, as such, need not be further addressed. 


ORDER

An initial compensable rating for tooth discoloration is denied.

An initial disability rating in excess of 30 percent for an anxiety disorder is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


